                                                                                           FILED
                                                                                         IN CLERK'S OFFICE
UNITED STATES DISTRICT COURT                                                       U.S. DISTRICT COURT E.D.N.Y.
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
ADEL BADER,
                                                                                   * MAR 07 2019 *
                                                                                   BROOKLYN OFFICE
                           Plaintiff,                                       OPINION AND ORDER
          -against-                                                         18-cv-1304 (NG)


COSTCO WHOLESALE CORPORATION and
ALEXANDER'S REGO SHOPPING CENTER INC.,

                           Defendants.
------------------------------------------------------------------------x
GERSHON, United States District Judge:

         On December 4, 2018, I granted plaintiff Adel Bader' s motion to remand this personal

injury case to the Supreme Court ofNew York, Queens County. I concluded that defendant Costco

Wholesale Corporation's removal, which was prompted by plaintiff counsel's oral settlement

demand, was premature and thus untimely because an oral statement does not start 28 U.S.C. §

1446(b)(3)'s 30-day clock for a defendant's removal petition. Bader v. Costco Wholesale Corp.,

2018 WL 6338774, at *1-2 (E.D.N.Y. Dec. 4, 2018). I further found remand necessary because

defendant had not established that 28 U.S.C. § 1332(a)'s amount-in-controversy requirement was

met. Id. at *2. I also observed in a footnote that defendant's failure to obtain its co-defendant's

written consent to removal was another basis for remand. Id. at *3 n.4. I then ordered defendant

to show cause why it should not reimburse plaintiff for his costs and expenses, including attorney's

fees, relating to his remand motion. Id. at *3. Having heard from both parties, I now must decide

whether plaintiff is entitled to reimbursement and, if so, how much.

         "An order remanding the case may require payment of just costs and any actual expenses,

including attorney fees, incurred as a result of the removal." 28 U.S.C. § 1447(c). Such an award

is appropriate "only where the removing party lacked an objectively reasonable basis for seeking
removal." Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). Objective reasonableness

is evaluated based on the circumstances at the time of removal. Williams v. Int 'I Gun-A-Rama,

416 Fed. Appx. 97, 99 (2d Cir. 2011 ). _A court need not find that the removing party acted in bad

faith to award fees. Morgan Guar. Trust Co. v. Republic of Palau, 971 F.2d 917, 923-24 (2d Cir.

1992).

         Defendant cites the circumstances of this case's initiation in state court, letters from

plaintiffs counsel to defendant's third-party administrator detailing plaintiffs medical treatment,

and developments in state court since the case was remanded to argue that its decision to remove

this case was not unreasonable. But the case's procedural history does not change the fact that, as

defendant acknowledges, it had not received a written demand for damages exceeding $75,000 at

the time it filed its notice of removal.

         Defense counsel also asserts that, in his experience, plaintiffs have not sought remand

based on the "technical requirement" that a demand for damages be in writing. In other actions

litigated by the same defense counsel, however, courts have sua sponte remanded the case because

of the defendant's failure to establish that more than $75,000 was at stake. Feder v. Costco

Wholesale Corp., 2017 WL 9511082, at *1-2 (E.D.N.Y. June 27, 2017), report and

recommendation adopted by 2017 WL 2992490 (E.D.N.Y. July 14, 2017); Valente v. Garrison

From Harrison LLC, 2016 WL 126375, at *1-2 (E.D.N.Y. Jan. 11. 2016). Feder, which I

addressed in my previous decision, also involved removal based solely on an oral settlement

demand. Bader, 2018 WL 6338774, at *2 (citing Feder, 2017 WL 9511082, at *1). In sum, I

conclude that defendant's removal of this case was objectively unreasonable.

         A plaintiff may be awarded fees for a reasonable number of hours expended in litigating a

motion to remand. Kah/on v. Yitzhak, 270 F. Supp. 3d 583, 590-91 (E.D.N.Y. 2017). "[T]he



                                                 2
lodestar-the product of a reasonable hourly rate and the reasonable number of hours required by

the case-creates a 'presumptively reasonable fee."' Millea v. Metro-North R. Co., 658 F.3d 154,

166 (2d Cir. 2011) (quoting Arbor Hill Concerned Citizens Neighborhood Assoc. v. Cty. ofAlbany,

522 F.3d 182, 183 (2d Cir. 2008)).

       Plaintiffs counsel assert that they spent 26 hours litigating the remand motion (including

this fee application) and that their billing rates are $400 per hour for partner George Poulos, who

has over 30 years of experience, and $300 per hour for associate Subrata Sengupta, who has over

20 years of experience. Plaintiffs counsel also seek $136.80 in costs, which they incurred serving

their motion papers.

       I find that plaintiffs fee application, the substance of which defendant does not contest, is

reasonable. The requested hourly rates fall squarely within those awarded for lawyers with similar

experience in this district, where courts have awarded between $300 and $450 per hour for partners

and other attorneys with significant experience. See Tr. of Empire State Carpenters Annuity,

Apprenticeship, Labor-Mgmt. Cooperation, Pension and Welfare Funds v. Penco United, LLC,

2015 WL 1650960, at *2 (E.D.N.Y. Apr. 14, 2015) (collecting cases). Further, the hours expended

by Mr. Poulos and Mr. Sengupta on this motion were not excessive. Finally, the total award sought

by plaintiff is in line with awards in similar cases. See, e.g., Kah/on, 270 F. Supp. 3d at 592

(awarding $9,268 in attorney's fees for motion to remand); Frontier Park Co., LLC v. Contreras,

35 F. Supp. 3d 264, 274 (E.D.N.Y. 2014) (awarding $7,920 in attorney's fees for motion to

remand).




                                                 3
       Plaintiff is awarded $8,650 in attorney's fees 1 and $136.80 in costs. The Clerk of Court is

directed to enter judgment in favor of plaintiff in the amount of $8,786.80.



                                                             SO ORDERED.



                                                              /s/   Nina Gershon
                                                             NINA GERSHON
                                                             United States District Judge
March 6, 2019
Brooklyn, New York




1 In their application, plaintiff's counsel requested $8,750 in attorney's fees. This amount,
however, appears to be the result of either an arithmetical or transcription error. When calculating
the fees incurred by Subrata Sengupta, plaintiffs counsel incorrectly wrote that 17 .5 multiplied by
300 equals 5,350. It equals 5,250.
                                                 4
